Citation Nr: 0205959	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  98-02 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from April 1974 to 
March 1976.  

Service connection for an acquired psychiatric disorder was 
initially denied by the Board in a May 1995 decision on the 
basis that new and material evidence had not been submitted 
since a final unappealed December 1987 rating decision so as 
to establish a new factual basis to permit a grant of the 
benefit sought.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  In a November 1999 decision, the Board 
concluded that new and material evidence had not been 
submitted since the previous May 1995 Board decision so as to 
permit reopening of the appellant's claim of entitlement to 
service connection for an acquired psychiatric disorder.  In 
a April 2001 decision, the United States Court of Appeals for 
Veterans Claims (Court), citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), vacated the Board's November 1999 decision 
and remanded the appellant's claim in order to permit the 
Board to re-adjudicate it under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) that was signed into law by the President on 
November 9, 2000.  


FINDINGS OF FACT

1.  By decision dated in May 1995, the Board determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for entitlement to service connection for 
an acquired psychiatric disorder.

2.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for an 
acquired psychiatric disorder.  



CONCLUSION OF LAW

The evidence received by VA since the May 1995 Board decision 
is new and material, and the claim for service connection for 
an acquired psychiatric disorder is reopened.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, 5108, 7104(b) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303(d), 3.307, 
3.309, 3.156(a), 20.1100, 20.1105 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he has an acquired psychiatric 
disorder that had its origins in service, and that he had 
submitted new and material evidence that permitted reopening 
of the previously denied and final claim and a grant of the 
benefit sought.  He claims that the evidence of record, 
including the new and material evidence, demonstrates that 
his currently diagnosed schizophrenia is related to the 
anxiety, depression, and personality problems for which he 
was treated during service.  

A May 1995 Board decision denied service connection for an 
acquired psychiatric disorder on the grounds that new and 
material evidence had not been submitted to reopen a claim 
for such disorder, which had been denied previously by a 
December 1987 rating decision that became final when the 
appellant failed to timely appeal it.  In Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996), the United States Court 
of Appeals for the Federal Circuit held that 38 U.S.C.A. 
§ 7104 means that the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  What the RO may have 
determined in this regard is irrelevant.  Should new and 
material evidence be presented or secured with respect to a 
claim that has been previously disallowed by the Board, the 
claim shall be reopened and reviewed as to all of the 
evidence of record.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§§ 20.1100, 20.1105.  

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, VA will then evaluate the merits of the claim after 
ensuring that the broad duty to assist under 38 U.S.C.A. § 
5107 has been fulfilled.  Elkins v. West, 12 Vet. App. 209 
(1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).  In addition, the evidence, even if new, must be 
material, in that it bears directly and substantially upon 
the specific matter under consideration.  That is, the 
evidence must be so significant that it must be considered in 
order to fairly decide the merits of the claim, by itself or 
in connection with evidence previously assembled.  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  While the regulation 
governing what is required to reopen a previously denied and 
final claim (38 C.F.R. § 3.156) has been changed, the Board 
notes that the changes are applicable to claims filed on or 
after August 29, 2001, and are, therefore, not for 
consideration in the appellant's case because his claim was 
filed prior to that date.  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claim for service connection for an acquired psychiatric 
disorder was last finally denied by the May 1995 Board 
decision.  The evidence received subsequent to the last final 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513.  See also Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

The evidence before the Board at the time of its May 1995 
decision included the appellant's service medical records, 
which revealed the following: treatment in July 1975 for 
complaints of dizziness and anxiety that was diagnosed as 
situational anxiety; treatment at an Ohio military medical 
facility on September 5, 1975, while in an AWOL status from 
his duty station in Florida, with a complaint of a 
psychiatric disorder for which the assessment was depression; 
hospitalization from September 5 to October 8, 1975, for 
which the diagnosis was an inadequate personality; a 
diagnosis of passive/aggressive personality in November 1975; 
and a January 1976 separation examination report that noted 
depression related to present marital problems.  

Postservice medical evidence considered by the May 1995 Board 
decision included the following: a report of private 
hospitalization in January 1979 (one week) for drug 
dependence; a report of VA hospitalization from February to 
May 1979 for poly drug abuse; an evaluation of antisocial 
personality disorder in January 1984; a November 1987 VA 
neuropsychiatric examination report that diagnosed the 
appellant as a chronic alcoholic, binge drinker; a report of 
VA hospitalization from January to March 1990 that included 
diagnoses of dysthymic disorder, history of explosive 
disorder, and mixed personality disorder; VA medical records 
dated in 1989 and 1990 that included diagnoses of 
intermittent explosive disorder and adjustment disorder; a 
November 1990 medical statement from G. W. Cosma, M.D. that 
diagnosed the appellant with chronic paranoid schizophrenia 
in subacute re-exacerbation; a transcript of the appellant's 
testimony at a September 1992 Regional Office hearing; and a 
September 1992 lay statement from the appellant's father that 
described the appellant's psychiatric problems since service.  

The May 1995 Board decision found that the evidence submitted 
by the appellant since the December 1987 RO decision did not 
constitute new and material evidence with which to reopen his 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  

The evidence received since the May 1995 Board decision 
consists of the statements/contentions from the appellant, VA 
outpatient records dated in May and September 1996 that 
diagnosed paranoid schizophrenia with depression, which the 
physician noted in September 1996 "should be service 
connected I think"; and an October 1997 medical record from 
K. D. Jones, M.D., that listed a diagnosis of schizoaffective 
disorder.  

After reviewing the evidence submitted since its May 1995 
appellate decision, the Board finds that such evidence is new 
and material because it includes competent medical evidence 
concerning a possible link between the appellant's currently 
diagnosed paranoid schizophrenia and his period of military 
service.  Accordingly, the Board reopens the claim of 
entitlement to service connection for an acquired psychiatric 
disorder on the basis that the appellant has submitted new 
and material evidence.  38 U.S.C.A. §§ 5107, 5108, 7104(d); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).

Although the record contains sufficient evidence to reopen 
the veteran's claim, the Board has determined that further 
development is required before proceeding to consider the 
merits of the underlying claim.  Accordingly, the Board is 
undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
matter.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder and, to this extent, the appeal is 
granted.  



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

